DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	Of the Replacement Drawings filed 5/2/2022, Figures 1-4, 6-9, 11-13, 16-17 and 19-20 are accepted by the Examiner.  
Figures 5, 9, 14-15 and 18 are objected to because they do not conform to the drawing standards set forth in 37 C.F.R. 1.84, as follows:
Figures 5, 10, 14, 15 and 18 contain portions with indistinct, dashed or dotted lines and/or portions with lines omitted completely.  Therefore, the drawings and features thereof are not clean and well defined, and not reproducible (see 37 C.F.R. 1.84(l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JAMES J. MEREK on 5/27/2022.
The application has been amended as follows: 
In Claim 2, line 2, the text “(a) “ has been deleted.
In Claim 2, line 2, the word “a” has been deleted and the word  --said--  inserted therefor.
In Claim 3, line 2, the text “(a) “ has been deleted.
In Claim 3, line 2, between the words “includes” and “at”, the word  --said--  has been inserted.
In Claim 4, line 2, the text “(a) “ has been deleted.
In Claim 5, line 2, the text “(a) “ has been deleted.
In Claim 6, line 2, the text “(a) “ has been deleted.
In Claim 7, line 2, the text “(a) “ has been deleted.
In Claim 8, line 2, the text “(a) “ has been deleted.
In Claim 10, line 2, the text “(a) “ has been deleted.
In Claim 11, line 2, the text “(a) “ has been deleted.
In Claim 12, line 2, the text “(a) “ has been deleted.
In Claim 13, line 2, the text “(a) “ has been deleted.
In Claim 15, line 2, the text “(a) “ has been deleted.
In Claim 16, line 2, the text “(a) “ has been deleted.
In Claim 17, line 2, the text “(a) “ has been deleted.
In Claim 18, line 2, the text “(a) “ has been deleted.
In Claim 19, line 2, the text “(a) “ has been deleted.
In Claim 20, line 2, the text “(a) “ has been deleted.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the nearest prior art is represented by Liu et al, Saleh and Meilo.  The prior art fails to disclose or fairly suggest a hookah comprising a stem having a diffuser comprising the structures currently claimed in Claims 1, 9 or 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748